As filed with the United State Securities and Exchange Commission on February 5, 2010 1933 Act Registration No.002-57526 1940 Act Registration No.811-02699 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF X Pre-Effective Amendment No. Post-Effective Amendment No. 81 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940X Amendment No. 77 (Check appropriate box or boxes.) AIM GROWTH SERIES (Exact name of Registrant as Specified in Charter) 11 Greenway Plaza, Suite 100, Houston, TX 77046 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(713) 626-1919 John M.
